Citation Nr: 1313078	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  10-34 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a chronic gastrointestinal disorder, claimed as gastroesophageal reflux disease (GERD). 

2.  Entitlement to service connection for neutropenia. 

3.  Entitlement to service connection for varicella.

4.  Entitlement to service connection for mononucleosis.

5.  Entitlement to service connection for cytomegalovirus.

6.  Entitlement to service connection for anemia. 

7.  Entitlement to service connection for vertigo.

8.  Entitlement to service connection for a chronic right knee disability.

9.  Entitlement to service connection for a chronic right ankle disability.

10.  Entitlement to service connection for a chronic right shoulder disability.


WITNESSES AT HEARING ON APPEAL

The Veteran and Ms. T.D.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to December 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims for service connection for a chronic gastrointestinal disorder (claimed as GERD), neutropenia, varicella, mononucleosis, cytomegalovirus, anemia, vertigo, a chronic right knee disability, a chronic right ankle disability, and a chronic right shoulder disability.

In September 2011, the Veteran, accompanied by her witness, Ms. T.D., appeared at the RO to present evidence and oral testimony in support of her claims before the undersigned traveling Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.  

For the reasons discussed in the REMAND portion of the decision below, the issues of entitlement to service connection for a chronic gastrointestinal disorder (claimed as GERD), neutropenia, varicella, mononucleosis, cytomegalovirus, anemia, vertigo, a chronic right knee disability, a chronic right ankle disability, and a chronic right shoulder disability are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  The Veteran will be notified by VA is any further action is required on her part.


REMAND

The Board has reviewed the Veteran's claims file.  Given the state of the current record, the Board concludes that for the following reasons, a remand of all the issues presently on appeal for additional evidentiary development is warranted before each claim can be adjudicated and decided on the merits.

Firstly, at the September 2011 hearing before the Board, the Veteran and her witness indicated that she had been awarded Social Security Administration (SSA) disability benefits, which she would begin receiving in December 2011.  Hearing Transcript (T.) at page 26-27.  The medical records considered by SSA in its adjudication of the Veteran's SSA disability claim may be of relevance to the issues on appeal.  This includes a letter from an unidentified nurse practitioner that was considered by the SSA, according to the Veteran's testimony before the Board.  However, the Board cannot make any such determination as to their relevance as these records are not presently associated with the claims file.  A remand for these records for inclusion in the evidence is thusly warranted.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  See also Murincsak v. Derwinski, 2 Vet. App. 363, 371 (1992); Clarkson v. Brown, 4 Vet. App. 565 (1993); Baker v. Brown, 11 Vet. App. 163 (1998): VA's duty to assist includes a duty to obtain SSA records, whether the issue involves service connection or increased ratings.

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Based on the foregoing test, the Board concludes that a medical examination to investigate each issue on appeal and obtain a nexus opinion is needed, for the following reasons:

With regard to the claim for VA compensation for a chronic gastrointestinal disability, to include GERD, the Veteran's service treatment records show care for multiple recurrent attacks of gastrointestinal symptoms that included nausea, vomiting, and diarrhea between 1991 and 1995.  These show separate episodes of treatment for diagnoses of gastroenteritis in February 1993, July 1993, September 1993, November 1993, October 1994, January 1995, and July 1995, and gastritis in January 1994 and December 1995.  Post-service medical records dated 2001 to 2004 now show a diagnosis of chronic GERD, which the Veteran reportedly had for many years.  In an October 2011 letter, a clinician from the Federal Health Care Center in Chicago, Illinois, reported that the Veteran was receiving ongoing treatment with prescribed medication for GERD.  The Veteran, for her part, has broadly asserted in her written and oral testimony of onset of GERD in service and continuity of chronic disabling gastrointestinal symptomatology to the present day.  The Board finds that the above evidence is sufficient to trigger VA's duty to provide an examination so that a nexus opinion based on a review of the pertinent clinical history may be obtained.  

With regard to the claims for VA compensation for neutropenia, varicella (chicken pox), mononucleosis, cytomegalovirus, and anemia, the Board observes that the service treatment records do show that all of these aforementioned syndromes were diagnosed or otherwise clinically indicated at one point or another during her period of active duty.  Neutropenia is a blood disorder characterized by abnormally low white blood cells and low white blood cell counts were demonstrated in service following blood tests in March 1997 and September 1997.  In a October 2011 letter, a Federal Health Care Center clinician involved in the Veteran's treatment stated that the September 1997 laboratory findings represented neutropenia, although she provided no rationale for this conclusion.  

Current medical evidence dated in 2001 - 2004, and the October 2011 statement from the Federal Health Care Center clinician, suggest that the above syndromes noted in service are inter-related with each other.  The Board observes that a common thread that appears in the Veteran's service treatment records associated with the diagnoses of varicella, mononucleosis, cytomegalovirus, and anemia, and the clinical indications of neutropenia, is that the Veteran tested positive for the Epstein-Barr virus during active duty.  The current medical records indicate that the Veteran now has what appears to be a chronic disability manifested by frequent and episodic immunosystem dysfunction, with associated fatigue and vulnerability to opportunistic infections, which is related to a diagnosis of cyclic neutropenia.  The Board concludes that a remand for a medical examination is warranted in order to determine whether or not the Veteran's cyclic neutropenia had its onset in service in view of her clinical history, and whether or not her in-service diagnoses of varicella, mononucleosis, cytomegalovirus, and anemia, with associated positive tests for the Epstein-Barr virus, are collectively linked to the cyclic neutropenia diagnosis, or are otherwise collectively and directly related to her recurrent episodes of immunosystem dysfunction with associated fatigue and vulnerability to opportunistic infections.

With regard to the Veteran's claim for vertigo, her service treatment records show that in February 1994 she was diagnosed and treated for idiopathic labyrinthitis and vertigo, manifested by complaints of dizziness, altered equilibrium, and vertigo symptoms.  Post-service treatment records include a 2004 molecular genetic testing report for autosomal dominant ataxia.  At her 2011 hearing before the Board, she testified that she had spinocerebellar ataxia type 3 (also known as Machado-Joseph disease), which is a hereditary disease that in its early stages is manifested by problems with physical coordination and balance.  A remand for a medical examination and opinion is warranted in order to determine whether or not the idiopathic labyrinthitis and vertigo noted in service was an early manifestation of the Veteran's current diagnosis of spinocerebellar ataxia type 3 and, if so, whether or not this demonstrated onset of this disease in active service.  

With regard to the Veteran's claims for VA compensation for a right ankle, right knee, and right shoulder disability, her service treatment records show that in July 1992 and August 1992, she was diagnosed and treated for a right ankle sprain from an inversion injury after stepping in a hole, with pain, edema, and soreness of her right lateral malleolus.  An October 2011 statement from a Federal Health Care Center clinician noted a history of right ankle injury in service and stated that "[The Veteran] now has chronic ankle pain since [July] 2008 [with occasional instability]."  The Veteran has presented broad contentions of continuity of right ankle symptomatology since the documented injury in service.  The case should be remanded for the appropriate medical examination to determine her current right ankle diagnosis and to obtain an opinion as to whether or not the diagnosed right ankle disability was related to her period of military service. 

Service treatment records dated in April 1995 show that the Veteran was evaluated for right knee pain and was diagnosed with a right knee meniscus tear and right knee cyst, rule out anterior cruciate ligament tear.  Notwithstanding the foregoing clinical evidence of an interior soft tissue injury, X-rays of the right knee in April 1995 were within normal limits, indicating no bony injury.  An October 2011 statement from a Federal Health Care Center clinician noted a diagnosis of right anterior cruciate injury of the Veteran's knee in service, with the Veteran reporting a post-service re-injury of the right knee in February 2009 and current complaints of chronic right knee instability.  The claims file does not include any clinical documentation relating to the alleged supervening post-service right knee injury in February 2009.  As this is relevant to the claim at issue, a remand to seek and obtain any medical records documenting such an injury is warranted.  Furthermore, as the Veteran has, in any case, presented broad contentions of a chronic right knee disorder since the documented injury in service, this issue should be remanded for the appropriate medical examination to determine her current right knee diagnosis and to obtain an opinion as to whether or not the diagnosed right knee disability is related to her period of military service, or is due to a supervening injury occurring after service.

The Veteran's service separation examination report in August 1997 includes a notation of a history of right shoulder trauma.  In her 2011 hearing before the Board, she testified that she sustained a right shoulder injury while taking a self-defense class.  An October 2011 statement from a Federal Health Care Center clinician noted a history of right shoulder injury in service and stated that "[The Veteran] has subsequently developed arthralgias/myalgias (pain) in her shoulder that occur intermittently and with weather changes."  The Veteran has presented broad contentions of continuity of right shoulder symptomatology since the documented injury in service.  This matter should therefore be remanded for the appropriate medical examination to determine her current right shoulder diagnosis and to obtain an opinion as to whether or not the diagnosed right shoulder disability is related to her period of military service.

Accordingly, the appeal is REMANDED to the RO/AMC for the following action:

1.  After obtaining the appropriate waivers, the RO/AMC should attempt to obtain copies of updated VA and private medical records pertinent to the Veteran's treatment for her chronic gastrointestinal disorder (to include GERD), cyclic neutropenia with chronic fatigue, spinocerebellar ataxia type 3 (Machado-Joseph disease), and her right knee, right ankle, and right shoulder, which have not yet been associated with the evidence.  All records obtained must be associated with her claims folder.  

The RO/AMC should also request that the Veteran provide details regarding her treatment for her reported right knee injury in February 2009 and thereafter attempt to obtain copies of any records relating to such treatment.

If the RO cannot obtain records identified as relevant by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard.

2.  The RO/AMC should contact the SSA and request to be provided with copies of the Veteran's medical records in the SSA's possession pertaining to her claim for SSA disability benefits.  If no such records are available, the SSA should provide a reason as to their unavailability. 

3.  Following completion of the above, schedule the Veteran for appropriate VA medical examination(s) in connection with the claims for VA compensation for a chronic gastrointestinal disorder (claimed as GERD), neutropenia, varicella, mononucleosis, cytomegalovirus, anemia, vertigo, a chronic right knee disability, a chronic right ankle disability, and a chronic right shoulder disability.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect her appeal.  See 38 C.F.R. § 3.655 (2012).)

The VA examiner(s) should review the Veteran's pertinent clinical history contained in her claims file.  

All tests and studies deemed appropriate by the examiner(s) should be conducted.  Thereafter, based on the clinical findings obtained on examination(s) and the review of the pertinent clinical history contained in the Veteran's claims file, the VA examiner(s) should present an opinion as to the following:

(i.)  The Veteran's definitive upper and lower gastrointestinal diagnoses should be determined.  Thereafter, in view of her history of treatment for multiple episodes of gastritis and gastroenteritis in service, is it as likely as not that the Veteran's current upper and/or lower gastrointestinal diagnoses are related to her military service?

(ii.)  Is it as likely as not that the Veteran's current diagnosis of cyclic neutropenia had its onset in service in view of her clinical history?  

With regard to the above question, the opining examiner should determine whether it is as likely as not that the Veteran's in-service diagnoses of varicella, mononucleosis, cytomegalovirus, and anemia, with associated positive tests for the Epstein-Barr virus, are collectively linked to her current cyclic neutropenia diagnosis?  If not, then are they otherwise collectively and directly related to her recurrent episodes of immunosystem dysfunction with associated fatigue and vulnerability to opportunistic infections?    

(iii.)  Is it as likely as not that the Veteran's idiopathic labyrinthitis and vertigo noted in service was an early manifestation of the Veteran's current diagnosis of spinocerebellar ataxia type 3 and, if so, does this demonstrate onset of this disease in active service?  

(iv.)  The Veteran's current right ankle diagnosis should be definitively determined.  Thereafter, in view of her history of treatment for a right ankle sprain in service, is it as likely as not that the Veteran's current right ankle diagnosis is related to her military service?

(v.)  The Veteran's current right knee diagnosis should be definitively determined.  Thereafter, in view of her history of treatment for a right knee meniscus tear and right knee cyst (rule out anterior cruciate ligament tear in service), is it as likely as not that the Veteran's current right knee diagnosis is related to her military service?  

The examiner should present the above opinion in the context of any documented clinical evidence of a supervening post-service injury of the Veteran's right knee if such a history is, in fact, objectively demonstrated.  

(vi.)  The Veteran's current right shoulder diagnosis should be definitively determined.  Thereafter, in view of her clinical history, is it as likely as not that the Veteran's current right shoulder diagnosis is related to her military service?
  
The examiner(s) should present a discussion that should include a detailed supportive rationale and explanation of the opinions presented.   

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

The examiner(s) should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent); at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims of entitlement to service connection for a chronic gastrointestinal disorder (claimed as GERD), neutropenia, varicella, mononucleosis, cytomegalovirus, anemia, vertigo, a chronic right knee disability, a chronic right ankle disability, and a chronic right shoulder disability should be adjudicated on the merits following review of all relevant evidence associated with the claims file.  If service connection remains denied with respect to any issue on appeal, a supplemental statement of the case should be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

